DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, 11, 17-18, 20, 26-27, 30, and 36-37 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-3, 11-13, 20-22, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Spreadtrum Communications “Indication of the SS-block index in multi-beam cases” 3GPP Draft R1-1700288 referred to herein as “3GPP” in view of Gao et al. US (2019/0229961), and further in view of Zhou et al. US (2019/0222288). 

Regarding Claim 1, 3GPP discloses a method for transmitting a synchronization signal (see Fig. 1 i.e., SS-block index & Pg. 2), comprising: generating, by a network device, see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

and sending, by the network device, the time domain position indication information to a terminal device, (see Fig.’s 1-2 & Pg.’s 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3).

wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported)

the SS block group comprises M first SS blocks (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2), and the M is a positive integer greater than or equal to 1, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

see Pg. 1 i.e., indicating mechanism for the time index (i.e., “time domain resource”) of SS-block, Section 2 Discussions i.e., frame timing is determined by the detection of SS, of which the resource location is unique…Pg. 2 i.e., By such operation, the UE would detect and measure different offset time for its best SS block signals between two different SS bursts (e.g., two adjacent bursts). Based on the offset time, the UE can derive the SS block index thus get the frame timing (i.e., “time domain resource”)…different SS-offset implicitly indicates the SS block index…Based on the offset time, the UE would derive the SS block index, the Beam ID, and get the frame timing)

3GPP does not disclose the claim features of wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Gao et al. US (2019/0229961).

Gao discloses time domain position indication information further comprises time domain resource indication information, (see Para’s [0018] i.e., The method may comprise transmitting a signal set containing one or more synchronization signals (i.e., “synchronization signal (SS) block group”), wherein the one or more synchronization signals are transmitted in a predetermined signal transmission pattern (i.e., “synchronization signal (SS) block group”) within a signal transmission period, and wherein the predetermined signal transmission pattern indicates information (i.e., position information such as “time domain resource indication information”) on synchronization signal transmission, [0019] i.e., the UE receives a signal set containing one or more synchronization signals…to obtain information (i.e., “time domain resource indication information”) on synchronization signal transmission indicated by the predetermined signal transmission pattern & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, (see Para’s  [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information (i.e., indicates “target time domain resource” comprising time domain resources of the SS block group such as the transmission time index of each of the synchronization signals) on synchronization signal transmission like transmission time index, [0055-0056] i.e., In the solution as proposed herein, the one or more synchronization signals (i.e., “synchronization signal (SS) block group”) are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information (i.e., “target time domain resource”) on synchronization signal transmission, like the transmission time index (i.e., “time domain resources of the SS block group”) for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, [0077] i.e., transmission time offset indicates the information on synchronization signal transmission, & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0018-0019], [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like transmission time index, [0055-0056] i.e., the UE will detect the synchronization signal position in the time domain according to the obtained information on transmission time index (i.e., “time domain resource”) for the synchronization signals (i.e., time domain resource of each synchronization signal will be obtained according to the transmission time index), & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

see Para’s [0026] & [0055-0056])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP to further comprise the time domain resource indication information disclosed in Gao who discloses the time domain resource indication information is used for indicating a target time domain resource comprising time domain resource of an SS block group used for the terminal device to determine a time domain resource of each first SS block because the motivation lies in Gao that the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process. 

The combination of 3GPP in view of Gao does not disclose the claim features of wherein the time domain position indication information further comprises first quantity information, and the first quantity information is used for indicating a value of the M; and wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Zhou et al. US (2019/0222288). 

see Para’s [0216] i.e., The synchronization signal set includes two synchronization signals: a first synchronization signal SS1 and a second synchronization signal SS2. In this case, the communication signal transmitted on the first resource element group corresponds to the first synchronization signal SS1, and the communication signal transmitted on the second resource element group corresponds to the second synchronization signal SS2, [0217] i.e., Optionally, a resource correspondence between a synchronization signal SSj and the resource element group REGi, may also be: i.e., formula (5) & [0218] i.e., where Nss is a total quantity of synchronization signals (i.e., “first quantity information”), & [0219] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI)

and the first quantity information is used for indicating a value of the M; (see Para’s [0217-0218] i.e., where Nss (i.e., “value of M”) is a total quantity of synchronization signals).

wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0216-0220] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI…i.e., the fixed resource correspondence between each of the synchronization signals and REG (i.e., “time domain resource”) will be determined by the UE based on the received correspondence notified from the base station)

(Zhou suggests the correspondence received by the UE which includes a total quantity Nss of synchronization signals (see Para’s [0217-0219]) is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource, (see Para’s [0216-0220])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP in view of Gao to further comprise information such as the first quantity information disclosed in Zhou who discloses a resource correspondence between synchronization signals of a synchronization signal set and respective resource element groups is notified to the UE because the motivation lies in Zhou that the resource correspondence received by the UE which includes a total quantity Nss of synchronization signals, is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource according to the resource correspondence. 

Regarding Claim 2, 3GPP discloses the method according to claim 1, wherein the time domain position indication information further comprises second time domain offset  (see Fig. 2 i.e., toff1-3 & Pg.’s 2-3) relative to the position of the time domain resources of the SS block group, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes second time domain offset  information”) conveyed to UE & Pg. 3).

Regarding Claim 3, 3GPP discloses the method according to claim 1, wherein the time domain position indication information further comprises time domain resource indication information (see Fig. 1 i.e., SS-offset & Pg. 2, Para’s 2-3) and first quantity information (see Pg.’s 2-3 i.e., beam sweeping order), the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”), and the first quantity information is used for indicating a value of the M, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks) 

Regarding Claim 11, 3GPP discloses a method for transmitting a synchronization signal (see Fig. 1 i.e., SS-block index & Pg. 2), comprising: receiving, by a terminal device, time domain position indication information sent by a network device, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

and determining, by the terminal device, a time domain resource of each first SS block according to the first time domain offset information, (see Pg. 1 i.e., indicating mechanism for the time index (i.e., “time domain resource”) of SS-block, Section 2 Discussions i.e., frame timing is determined by the detection of SS, of which the resource location is unique…Pg. 2 i.e., By such operation, the UE would detect and measure different offset time for its best SS block signals between two different SS bursts (e.g., two adjacent bursts). Based on the offset time, the UE can derive the SS block index thus get the frame timing (i.e., “time domain resource”)…different SS-offset implicitly indicates the SS block index…Based on the offset time, the UE would derive the SS block index, the Beam ID, and get the frame timing)

wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported).

see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

and the M is a positive integer greater than or equal to 1; (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

3GPP does not disclose the claim features of wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Gao et al. US (2019/0229961).

Gao discloses time domain position indication information further comprises time domain resource indication information, (see Para’s [0018] i.e., The method may comprise transmitting a signal set containing one or more synchronization signals (i.e., “synchronization signal (SS) block group”), wherein the one or more synchronization signals are transmitted in a predetermined signal transmission pattern (i.e., “synchronization signal (SS) block group”) within a signal transmission period, and wherein the predetermined signal transmission pattern indicates information (i.e., position information such as “time domain resource indication information”) on synchronization signal transmission, [0019] i.e., the UE receives a signal set containing one or more synchronization signals…to obtain information (i.e., “time domain resource indication information”) on synchronization signal transmission indicated by the predetermined signal transmission pattern & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, (see Para’s  [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information (i.e., indicates “target time domain resource” comprising time domain resources of the SS block group such as the transmission time index of each of the synchronization signals) on synchronization signal transmission like transmission time index, [0055-0056] i.e., In the solution as proposed herein, the one or more synchronization signals (i.e., “synchronization signal (SS) block group”) are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information (i.e., “target time domain resource”) on synchronization signal transmission, like the transmission time index (i.e., “time domain resources of the SS block group”) for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, [0077] i.e., transmission time offset indicates the information on synchronization signal transmission, & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0018-0019], [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like transmission time index, [0055-0056] i.e., the UE will detect the synchronization signal position in the time domain according to the obtained information on transmission time index (i.e., “time domain resource”) for the synchronization signals (i.e., time domain resource of each synchronization signal will be obtained according to the transmission time index), & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

(Gao suggests the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process, (see Para’s [0026] & [0055-0056])). 



The combination of 3GPP in view of Gao does not disclose the claim features of wherein the time domain position indication information further comprises first quantity information, and the first quantity information is used for indicating a value of the M; and wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Zhou et al. US (2019/0222288). 

Zhou discloses a UE receiving first quantity information, (see Para’s [0216] i.e., The synchronization signal set includes two synchronization signals: a first synchronization signal SS1 and a second synchronization signal SS2. In this case, the communication signal transmitted on the first resource element group corresponds to the first synchronization signal SS1, and the communication signal transmitted on the second resource element group corresponds to the second synchronization signal SS2, [0217] i.e., Optionally, a resource correspondence between a synchronization signal SSj and the resource element group REGi, may also be: i.e., formula (5) & [0218] i.e., where Nss is a total quantity of synchronization signals (i.e., “first quantity information”), & [0219] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI)

and the first quantity information is used for indicating a value of the M; (see Para’s [0217-0218] i.e., where Nss (i.e., “value of M”) is a total quantity of synchronization signals).

wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0216-0220] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI…i.e., the fixed resource correspondence between each of the synchronization signals and REG (i.e., “time domain resource”) will be determined by the UE based on the received correspondence notified from the base station)

see Para’s [0217-0219]) is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource, (see Para’s [0216-0220])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP in view of Gao to further comprise information such as the first quantity information disclosed in Zhou who discloses a resource correspondence between synchronization signals of a synchronization signal set and respective resource element groups is notified to the UE because the motivation lies in Zhou that the resource correspondence received by the UE which includes a total quantity Nss of synchronization signals, is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource according to the resource correspondence. 

Regarding Claim 12, 3GPP discloses the method according to claim 11, wherein the time domain position indication information further comprises second time domain offset information for indicating an offset of a position of the time domain resource of the each first SS block (see Fig. 2 i.e., toff1-3 & Pg.’s 2-3) relative to the position of the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes second time domain offset  information”) conveyed to UE & Pg. 3).

wherein determining, by the terminal device, the time domain resource of the each first SS block according to the first time domain offset information (see Pg.’s 2-3), comprises: determining, by the terminal device, the time domain resource of the each first SS block according to the first time domain offset information and the second time domain offset information,  (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes first and second time domain offset  information for each first SS block) conveyed to UE & Pg. 3).

Regarding Claim 13, 3GPP discloses the method according to claim 11, wherein the time domain position indication information further comprises time domain resource indication information (see Pg.’s 2-3 i.e., SS-offset) and first quantity information, (see Pg.’s 2-3 i.e., beam sweeping order)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block.”), and the first quantity information see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks) 

wherein determining, by the terminal device, the time domain resource of the each first SS block according to the first time domain offset information (see Pg.’s 2-3), comprises: determining, by the terminal device, the time domain resource of the each first SS block according to the first time domain offset information, (see Fig.’s 1-2 & Pg.’s 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”).

the time domain resource indication information (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block.”), and the first quantity information, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks).  

Regarding Claim 20, 3GPP discloses a network device (see Pg. 2 i.e., gNB), comprising a processor (see Pg. 2 i.e., gNB will comprise a processor) and a transceiver(see Pg. 2 i.e., gNB will comprise a transceiver), wherein the processor is used for generating time domain position indication information, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

wherein the transceiver is used for sending the time domain position indication information to a terminal device, (see Fig.’s 1-2 & Pg.’s 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”).

And wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported)

the SS block group comprises M first SS blocks, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

and the M is a positive integer greater than or equal to 1, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2).


see Pg. 1 i.e., indicating mechanism for the time index (i.e., “time domain resource”) of SS-block, Section 2 Discussions i.e., frame timing is determined by the detection of SS, of which the resource location is unique…Pg. 2 i.e., By such operation, the UE would detect and measure different offset time for its best SS block signals between two different SS bursts (e.g., two adjacent bursts). Based on the offset time, the UE can derive the SS block index thus get the frame timing (i.e., “time domain resource”)…different SS-offset implicitly indicates the SS block index…Based on the offset time, the UE would derive the SS block index, the Beam ID, and get the frame timing)

3GPP does not disclose the claim features of wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Gao et al. US (2019/0229961).

Gao discloses time domain position indication information further comprises time domain resource indication information, (see Para’s [0018] i.e., The method may comprise transmitting a signal set containing one or more synchronization signals (i.e., “synchronization signal (SS) block group”), wherein the one or more synchronization signals are transmitted in a predetermined signal transmission pattern (i.e., “synchronization signal (SS) block group”) within a signal transmission period, and wherein the predetermined signal transmission pattern indicates information (i.e., position information such as “time domain resource indication information”) on synchronization signal transmission, [0019] i.e., the UE receives a signal set containing one or more synchronization signals…to obtain information (i.e., “time domain resource indication information”) on synchronization signal transmission indicated by the predetermined signal transmission pattern & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, (see Para’s  [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information (i.e., indicates “target time domain resource” comprising time domain resources of the SS block group such as the transmission time index of each of the synchronization signals) on synchronization signal transmission like transmission time index, [0055-0056] i.e., In the solution as proposed herein, the one or more synchronization signals (i.e., “synchronization signal (SS) block group”) are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information (i.e., “target time domain resource”) on synchronization signal transmission, like the transmission time index (i.e., “time domain resources of the SS block group”) for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, [0077] i.e., transmission time offset indicates the information on synchronization signal transmission, & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0018-0019], [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like transmission time index, [0055-0056] i.e., the UE will detect the synchronization signal position in the time domain according to the obtained information on transmission time index (i.e., “time domain resource”) for the synchronization signals (i.e., time domain resource of each synchronization signal will be obtained according to the transmission time index), & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

see Para’s [0026] & [0055-0056])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP to further comprise the time domain resource indication information disclosed in Gao who discloses the time domain resource indication information is used for indicating a target time domain resource comprising time domain resource of an SS block group used for the terminal device to determine a time domain resource of each first SS block because the motivation lies in Gao that the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process. 

The combination of 3GPP in view of Gao does not disclose the claim features of wherein the time domain position indication information further comprises first quantity information, and the first quantity information is used for indicating a value of the M; and wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Zhou et al. US (2019/0222288). 

see Para’s [0216] i.e., The synchronization signal set includes two synchronization signals: a first synchronization signal SS1 and a second synchronization signal SS2. In this case, the communication signal transmitted on the first resource element group corresponds to the first synchronization signal SS1, and the communication signal transmitted on the second resource element group corresponds to the second synchronization signal SS2, [0217] i.e., Optionally, a resource correspondence between a synchronization signal SSj and the resource element group REGi, may also be: i.e., formula (5) & [0218] i.e., where Nss is a total quantity of synchronization signals (i.e., “first quantity information”), & [0219] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI)

and the first quantity information is used for indicating a value of the M; (see Para’s [0217-0218] i.e., where Nss (i.e., “value of M”) is a total quantity of synchronization signals).

wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0216-0220] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI…i.e., the fixed resource correspondence between each of the synchronization signals and REG (i.e., “time domain resource”) will be determined by the UE based on the received correspondence notified from the base station)

(Zhou suggests the correspondence received by the UE which includes a total quantity Nss of synchronization signals (see Para’s [0217-0219]) is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource, (see Para’s [0216-0220])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP in view of Gao to further comprise information such as the first quantity information disclosed in Zhou who discloses a resource correspondence between synchronization signals of a synchronization signal set and respective resource element groups is notified to the UE because the motivation lies in Zhou that the resource correspondence received by the UE which includes a total quantity Nss of synchronization signals, is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource according to the resource correspondence. 

Regarding Claim 21, 3GPP discloses the network device according to claim 20, wherein the time domain position indication information further comprises second time domain  (see Fig. 2 i.e., toff1-3 & Pg.’s 2-3) relative to the position of the time domain resources of the SS block group, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes second time domain offset  information”) conveyed to UE & Pg. 3).

Regarding Claim 22, 3GPP discloses the network device according to claim 20, wherein the time domain position indication information further comprises time domain resource indication information (see Fig. 1 i.e., SS-offset & Pg. 2, Para’s 2-3) and first quantity information (see Pg.’s 2-3 i.e., beam sweeping order), the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”), and the first quantity information is used for indicating a value of the M, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks).

Regarding Claim 30, 3GPP discloses a terminal device (see Pg. 2 i.e., UE), comprising a processor (see Pg. 2 i.e., UE comprises a processor) and a transceiver (see Pg. 2 i.e., UE comprises a transceiver), wherein the transceiver is used for receiving  time domain position indication information sent by a network device, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

wherein the processor is used for determining a time domain resource of each first SS block according to the first time domain offset information,  (see Fig.’s 1-2 & Pg. 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3).

And wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…”& Pg. 3 i.e., toff1 is reported)

the SS block group comprises M first SS blocks, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

and the M is a positive integer greater than or equal to 1; (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

see Pg. 1 i.e., indicating mechanism for the time index (i.e., “time domain resource”) of SS-block, Section 2 Discussions i.e., frame timing is determined by the detection of SS, of which the resource location is unique…Pg. 2 i.e., By such operation, the UE would detect and measure different offset time for its best SS block signals between two different SS bursts (e.g., two adjacent bursts). Based on the offset time, the UE can derive the SS block index thus get the frame timing (i.e., “time domain resource”)…different SS-offset implicitly indicates the SS block index…Based on the offset time, the UE would derive the SS block index, the Beam ID, and get the frame timing)

3GPP does not disclose the claim features of wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Gao et al. US (2019/0229961).

Gao discloses time domain position indication information further comprises time domain resource indication information, (see Para’s [0018] i.e., The method may comprise transmitting a signal set containing one or more synchronization signals (i.e., “synchronization signal (SS) block group”), wherein the one or more synchronization signals are transmitted in a predetermined signal transmission pattern (i.e., “synchronization signal (SS) block group”) within a signal transmission period, and wherein the predetermined signal transmission pattern indicates information (i.e., position information such as “time domain resource indication information”) on synchronization signal transmission, [0019] i.e., the UE receives a signal set containing one or more synchronization signals…to obtain information (i.e., “time domain resource indication information”) on synchronization signal transmission indicated by the predetermined signal transmission pattern & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, (see Para’s  [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information (i.e., indicates “target time domain resource” comprising time domain resources of the SS block group such as the transmission time index of each of the synchronization signals) on synchronization signal transmission like transmission time index, [0055-0056] i.e., In the solution as proposed herein, the one or more synchronization signals (i.e., “synchronization signal (SS) block group”) are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information (i.e., “target time domain resource”) on synchronization signal transmission, like the transmission time index (i.e., “time domain resources of the SS block group”) for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, [0077] i.e., transmission time offset indicates the information on synchronization signal transmission, & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0018-0019], [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like transmission time index, [0055-0056] i.e., the UE will detect the synchronization signal position in the time domain according to the obtained information on transmission time index (i.e., “time domain resource”) for the synchronization signals (i.e., time domain resource of each synchronization signal will be obtained according to the transmission time index), & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

see Para’s [0026] & [0055-0056])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP to further comprise the time domain resource indication information disclosed in Gao who discloses the time domain resource indication information is used for indicating a target time domain resource comprising time domain resource of an SS block group used for the terminal device to determine a time domain resource of each first SS block because the motivation lies in Gao that the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process. 

The combination of 3GPP in view of Gao does not disclose the claim features of wherein the time domain position indication information further comprises first quantity information, and the first quantity information is used for indicating a value of the M; and wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Zhou et al. US (2019/0222288). 

see Para’s [0216] i.e., The synchronization signal set includes two synchronization signals: a first synchronization signal SS1 and a second synchronization signal SS2. In this case, the communication signal transmitted on the first resource element group corresponds to the first synchronization signal SS1, and the communication signal transmitted on the second resource element group corresponds to the second synchronization signal SS2, [0217] i.e., Optionally, a resource correspondence between a synchronization signal SSj and the resource element group REGi, may also be: i.e., formula (5) & [0218] i.e., where Nss is a total quantity of synchronization signals (i.e., “first quantity information”), & [0219] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI)

and the first quantity information is used for indicating a value of the M; (see Para’s [0217-0218] i.e., where Nss (i.e., “value of M”) is a total quantity of synchronization signals).

wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0216-0220] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI…i.e., the fixed resource correspondence between each of the synchronization signals and REG (i.e., “time domain resource”) will be determined by the UE based on the received correspondence notified from the base station)

(Zhou suggests the correspondence received by the UE which includes a total quantity Nss of synchronization signals (see Para’s [0217-0219]) is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource, (see Para’s [0216-0220])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP in view of Gao to further comprise information such as the first quantity information disclosed in Zhou who discloses a resource correspondence between synchronization signals of a synchronization signal set and respective resource element groups is notified to the UE because the motivation lies in Zhou that the resource correspondence received by the UE which includes a total quantity Nss of synchronization signals, is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource according to the resource correspondence. 



see Fig. 2 i.e., toff1-3 & Pg.’s 2-3) relative to the position of the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes second time domain offset  information”) conveyed to UE & Pg. 3).

Wherein the processor is specifically used for: determining the time domain resource of the each first SS block according to the first time domain offset information and the second time domain offset information,  (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes first and second time domain offset  information for each first SS block) conveyed to UE & Pg. 3).

Regarding Claim 32, 3GPP discloses the terminal device according to claim 30, wherein the time domain position indication information further comprises time domain resource indication information (see Pg.’s 2-3 i.e., SS-offset) and first quantity information, (see Pg.’s 2-3 i.e., beam sweeping order)

see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block.”), and the first quantity information is used for indicating a value of the M, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks) 

wherein the processor is specifically used for: determining the time domain resource of the each first SS block according to the first time domain offset information (see Pg.’s 2-3), the time domain resource indication information (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block.”), and the first quantity information, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks).  

3.	Claims 7-8, 17-18, 26-27, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Spreadtrum Communications “Indication of the SS-block index in multi-beam cases” 3GPP Draft R1-1700288 referred to herein as “3GPP” in view of Gao et al. US (2019/0229961), and further in view of Zhou et al. US (2019/0222288) as applied to claims 1, 11, 20, and 30 above, and further in view of KOSKELA et al. US (2019/0387441).    
Regarding Claims 7 and 26, the combination of 3GPP in view of Gao, and further in view of Zhou discloses the method and network device according to claims 1 and 20, wherein the M first SS blocks correspond to a first cell (3GPP, see Fig. 1, beam 1 to beam 4 includes SS-block group comprising M first SS blocks & Pg. 1, Section 1 i.e., NR cell ID for PSS/SSS corresponds to a first cell for the M first SS blocks), and the method further comprises: determining, by the network device, a position of a time domain resource of each first SS block, (3GPP, see Fig. 1 & Pg. 2 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3)

wherein a position of a time domain resource of at least one first SS block has no overlap or incomplete overlap with a position of a time domain resource of any second SS block in N second SS blocks, (3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3). 

and the N is a positive integer greater than or equal to 1 (3GPP, see Fig. 1 i.e., the SS block group includes a second group of N second SS blocks greater than 1 & Pg.’s 2-3)

The combination of 3GPP in view of Gao, and further in view of Zhou does not disclose wherein the N second SS blocks correspond to a second cell, the second cell is a neighbor cell of the first cell. However the claim feature would be rendered obvious in view of KOSKELA et al. US (2019/0387441).    
see Fig. 1 & Para [0087] i.e., Fig. 1 shows N transmission and reception points TRP for a given cell (i.e., includes a “second cell”) & [0088-0091] i.e., number of SS-blocks required to cover a cell & [0095-0096] i.e., SS blocks associated with each TRP).

the second cell is a neighbor cell of the first cell (see Fig. 1 i.e., the cells may be neighboring cells & Para’s [0087], [0095-0096], & [0111-0112] i.e., handover of a user device from one cell to another may be a neighboring cell & [0117-0118] i.e., neighboring cells). 

(KOSKELA suggests a measurement report including information about cell quality values is reported by a user device to a source cell for purposes of determining whether to handover the user device to a neighboring cell based on the information in the measurement report such as the cell quality (see Para’s [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the N second SS blocks as disclosed in 3GPP in view of Gao, and further in view of Zhou to correspond to a second cell as disclosed in KOSKELA who discloses each cell including a second cell uses a number of SS-blocks for performing communication because the motivation lies in KOSKELA for performing handover over of the user device from a source cell to a neighboring cell which provides better cell quality resulting in achieving better communication quality for the user device.  

Regarding Claims 8 and 27, the combination of 3GPP in view of Gao, further in view of Zhou, and further in view of KOSKELA discloses the method and network device according to claims 7 and 26, wherein the position of the time domain resource of the each first SS block and a position of a time domain resource of each second SS block in the N second SS blocks have no overlap, (3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3).

Regarding Claims 17 and 36, the combination of 3GPP in view of Gao, and further in view of Zhou discloses the method and the terminal device according to claims 11 and 30, wherein the M first SS blocks correspond to a first cell, (3GPP, see Fig. 1, beam 1 to beam 4 includes SS-block group comprising M first SS blocks & Pg. 1, Section 1 i.e., NR cell ID for PSS/SSS corresponds to a first cell for the M first SS blocks)

and a position of a time domain resource of at least one first SS block has no overlap or incomplete overlap with a position of a time domain resource of any second SS block in N second SS blocks, (3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3).

and the N is a positive integer greater than or equal to 1,  (3GPP, see Fig. 1 i.e., the SS block group includes a second group of N second SS blocks greater than 1 & Pg.’s 2-3). 



KOSKELA discloses N second SS blocks correspond to a second cell, (see Fig. 1 & Para [0087] i.e., Fig. 1 shows N transmission and reception points TRP for a given cell (i.e., includes a “second cell”) & [0088-0091] i.e., number of SS-blocks required to cover a cell & [0095-0096] i.e., SS blocks associated with each TRP).

the second cell is a neighbor cell of the first cell (see Fig. 1 i.e., the cells may be neighboring cells & Para’s [0087], [0095-0096], & [0111-0112] i.e., handover of a user device from one cell to another may be a neighboring cell & [0117-0118] i.e., neighboring cells). 

(KOSKELA suggests a measurement report including information about cell quality values is reported by a user device to a source cell for purposes of determining whether to handover the user device to a neighboring cell based on the information in the measurement report such as the cell quality (see Para’s [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the N second SS blocks as disclosed in 3GPP in view of Gao, and further in view of Zhou to correspond to a second cell as disclosed in KOSKELA who discloses each cell 

Regarding Claims 18 and 37, the combination of 3GPP in view of Gao, further in view of Zhou, and further in view of KOSKELA discloses the method and terminal device according to claims 17 and 36, wherein the position of the time domain resource of the each first SS block and a position of a time domain resource of each second SS block in the N second SS blocks have no overlap, (3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADNAN BAIG/Primary Examiner, Art Unit 2461